Order entered October 27, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00684-CV

                           SUBRINA LYNN BRENHAM, Appellant

                                                 V.

                      ERIK WILSON AND DIANNE GIBSON, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-05433

                                             ORDER
       The clerk’s record in this case is overdue. By letter dated July 28, 2015, the Dallas

County District clerk notified the Court the clerk’s record has been prepared but is being held for

non-payment. Appellant filed her Affidavit of Indigency with this Court on May 29, 2015. No

contest of appellant’s affidavit appears to have been timely filed.

       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record

within TEN DAYS of the date of this order without advance payment of costs. See TEX. R. APP.

P. 20.1(f). We DIRECT the Clerk of the Court to send a copy of this order to Dallas County

District Clerk Felicia Pitre by electronic transmission and to the parties.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE